                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


STEVEN COUTRIER,                    )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                Case No.:
                                    )
                                    )
FVE MANAGERS, INC.                  )
d/b/a SUMMIT PLACE OF               )
SOUTHPARK,                          )
                                    )
       Defendant.                   )
____________________________________/


                PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL
       COMES NOW Plaintiff, STEVEN COUTRIER (“Plaintiff” or “Coutrier”), and files his

Complaint against Defendant, FVE MANAGERS, INC. d/b/a SUMMIT PLACE OF

SOUTHPARK (“Defendant” or “FVE”), and in support states the following:

                                     NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to the Family and Medical Leave

Act of 1996, 29 U.S.C. §§ 2601 et seq. (“FMLA”), and Title I of the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”).

       2.      This action is to redress Defendant’s unlawful employment practices against

Plaintiff including Defendant’s retaliation for Plaintiff’s lawful exercise of his rights under the

FMLA and unlawful discrimination and harassment against Plaintiff due to his disability leading

to his constructive discharge.




                                                1

      Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 1 of 11
                                     JURISDICTION AND VENUE

       3.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the FMLA and ADA.

       4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in this District.

                                               THE PARTIES

       5.      Plaintiff, Coutrier, is a citizen of the United States, and is and was at all times

material, a resident of the state of North Carolina.

       6.      Defendant, FVE, is a foreign for-profit corporation with its headquarters in Newton,

Massachusetts.

       7.      Defendant does business and Plaintiff worked for Defendant in this District.

       8.      Defendant is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees.

                                  PROCEDURAL REQUIREMENTS

       9.      Plaintiff has complied with all statutory prerequisites to filing this action.

       10.     On July 11, 2018, Plaintiff filed a claim with the Equal Employment Opportunity

Commission (“EEOC”) against Defendant satisfying the requirements of 42 U.S.C. § 2000e-5(b)

and (e) based on disability and retaliation.

       11.     Plaintiff’s EEOC charge was filed within one hundred eighty days after the alleged

unlawful employment practices occurred.

       12.     On February 2, 2020 the EEOC issued Plaintiff a Determination stating there is

reason to believe a violation occurred.



                                                  2

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 2 of 11
       13.     On March 3, 2020, the EEOC issued to Plaintiff a Notice of Right to Sue,

Conciliation Failure.

       14.     This complaint was filed within ninety days of the EEOC’s issuance of the Notice

of Right to Sue

                                                 FACTS

       15.     Plaintiff was employed by defendant in a full-time capacity for approximately two

years and five months.

       16.     At the time of his constructive discharge Plaintiff held the position of Food

Beverage Director.

       17.     Plaintiff is a disabled male.

       18.     In October 2017 Plaintiff was diagnosed with his disability.

       19.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

       20.     Plaintiff’s disability impacts his major life activities including but not limited to

sleeping and walking.

       21.     In October 2017, Plaintiff spoke with Susan Protsko, Human Resources

Representative, about his diagnosis. Plaintiff informed Ms. Protsko that his doctor ordered

treatment three days in a row every six weeks.

       22.     Plaintiff inquired about intermittent FMLA and/or reasonable accommodations for

his disability. Ms. Protsko informed Plaintiff he was eligible for FMLA and provided Plaintiff with

FMLA forms.




                                                 3

      Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 3 of 11
       23.     In or around October 2017, Plaintiff informed Elizabeth Lipsey-Hamilton,

Executive Director, of his disability and inquired about applying for FMLA leave. In response,

Ms. Lipsey-Hamilton informed Plaintiff she would not pay him his salary if he was not going to

work forty (40) hours every week.

       24.     In December 2017, to dissuade and discourage Plaintiff from applying for FMLA

leave and in retaliation for inquiring about FMLA leave, Ms. Lipsey-Hamilton placed Plaintiff on

a performance improvement plan.

       25.     Plaintiff returned his FMLA forms to Ms. Protsko who in turn submitted the forms

to Ms. Lipsey-Hamilton. However, Ms. Lipsey-Hamilton put the forms aside as she had no

intention of approving Plaintiff’s leave.

       26.     Plaintiff also inquired about reasonable accommodations related to his disability,

but Defendant failed to engage in the interactive process with Plaintiff.

       27.     Plaintiff continued inquiring with Kimberly Rice, Divisional Human Resources

Director, for information on FMLA leave. Each time Plaintiff inquired, Ms. Rice willfully

dismissed Plaintiff’s request and directed him to speak to Ms. Lipsey-Hamilton.

       28.     Plaintiff requested a status update regarding his FMLA from Ms. Lipsey-Hamilton,

however, she willfully and with a reckless disregard for Plaintiff’s right to take FMLA continued

to deny his request and provide no information.

       29.     In January 2018, after three months of requests, Ms. Protsko suggested Plaintiff re-

submit his FMLA documents. Plaintiff complied and Ms. Protsko again gave Ms. Lipsey-

Hamilton Plaintiff’s FMLA forms.




                                                  4

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 4 of 11
       30.     In January 2018, Plaintiff emailed Ms. Lipsey-Hamilton regarding his upcoming

treatment and requested that his scheduled days off coincide with his treatment dates. Plaintiff

received no response and believed his request to be approved.

       31.     Despite informing Ms. Lipsey-Hamilton of his upcoming treatment and plan to

utilize his days off to attend his treatment, Defendant deliberately placed Plaintiff on the schedule

and then accused him of being a no-call, no-show and issued Plaintiff a writeup for his absences.

       32.     Initially, Defendant informed Plaintiff he was approved for intermittent FMLA.

However, subsequently Defendant denied Plaintiff his FMLA benefit by retracting its approval

and recklessly disregarding Plaintiff’s application altogether.

       33.     Defendant failed to engage Plaintiff in the interactive process and had no further

communications with Plaintiff about his FMLA request.

       34.     Plaintiff complained to Ms. Rice, however, Defendant failed to take corrective

action resulting in Plaintiff’s constructive discharge.

       35.     Plaintiff has been damaged by Defendant’s illegal conduct.

       36.     Plaintiff has had to retain the services of the undersigned counsel and has agreed to

pay said counsel reasonable attorneys’ fees.

                                                Count I:
                                 Interference in Violation of the FMLA

       37.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

       38.     Under the FMLA, an “eligible employee" is entitled to take up to twelve weeks of

unpaid leave in any twelve-month period for qualifying medical or family reasons. 29 U.S.C. §

2612(a)(1) (2013).




                                                  5

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 5 of 11
       39.     An “eligible employee” is one “who has been employed for at least 12 months by

the employer with respect to whom leave is requested...for at least 1,250 hours of service with such

employer during the previous 12-month period, [and] is employed at a worksite where 50 or more

employees are employed by the employer within 75 miles of that worksite.” 29 U.S.C. §

2611(2)(A); 29 C.F.R. § 825.110(a) (brackets added).

       40.     Plaintiff is thus, an “eligible employee” for FMLA purposes.

       41.     Employers must comply with the FMLA’s notice requirements. These requirements

include the employer’s obligation to “notify the employee of the employee’s eligibility to take

FMLA leave within five business days” after the “employee requests FMLA leave, or when the

employer acquires knowledge that an employee’s leave may be for an FMLA-qualifying reason.”

29 C.F.R. § 825.300(b). The eligibility notice must “state whether the employee is eligible for

FMLA leave.”

       42.     Each time the eligibility notice is provided, the employer must also provide written

notice to the employee “detailing the specific expectations and obligations of the employee and

explaining     any    consequences       of    a       failure   to   meet     these    obligations.

The notice must include a statement that the “leave may be designated and counted against the

employee’s annual FMLA leave entitlement if qualifying; ...[a]ny requirements for the employee

to furnish certification of a serious health condition...; [t]he employee's right to substitute paid

leave, [and] whether the employer will require the substitution of paid leave, the conditions related

to any substitution, and the employee's entitlement to take unpaid FMLA leave if the employee

does not meet the conditions for paid leave;...[and] [t]he employee's rights to maintenance of

benefits during the FMLA leave and restoration to the same or an equivalent job upon return from

FMLA leave." 29 C.F.R. § 825.300(b)-(c).



                                                   6

      Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 6 of 11
       43.      The employer is also required to provide a designation notice to an employee. “The

employer is responsible in all circumstances for designating leave as FMLA-qualifying, and for

giving notice of the designation to the employee...[W]hen the employer has enough information

to determine whether the leave is being taken for a FMLA-qualifying reason (e.g., after receiving

a certification), the employer must notify the employee whether the leave will be designated and

will be counted as FMLA leave within five business days absent extenuating circumstances.”

       44.     “If the employer determines that the leave will not be designated as FMLA-

qualifying (e.g., if the leave is not for a reason covered by FMLA...), the employer must notify the

employee of that determination. If the employer requires paid leave to be substituted for unpaid

FMLA leave, or that paid leave taken under an existing leave plan be counted as FMLA leave, the

employer must inform the employee of this designation at the time of designating the FMLA

leave." 29 U.S.C. § 825.300(d).

       45.     “If there is a dispute between an employer and an employee as to whether leave

qualifies as FMLA leave, it should be resolved through discussions between the employee and the

employer. Such discussions and the decision must be documented. If an employer does not

designate leave as required by § 825.300, the employer may retroactively designate leave as FMLA

leave with appropriate notice to the employee as required by § 825.300 provided that the

employer's failure to timely designate leave does not cause harm or injury to the employee. In all

cases where leave would qualify for FMLA protections, an employer and an employee can

mutually agree that leave be retroactively designated as FMLA leave." 29 C.F.R. § 825.301(c) -

(d).

       46.     Defendant failed to provide Plaintiff with the proper notices.

       47.     Plaintiff exercised, or attempted to exercise, his rights under the FMLA.



                                                 7

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 7 of 11
        48.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        49.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        50.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

he is entitled to legal relief.


                                            Count II:
                          Disability Discrimination in Violation of the ADA

        51.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        52.      At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

        53.      Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

        54.      Defendant is prohibited under the ADA from discriminating against Plaintiff

because of Plaintiff’s disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        55.      Defendant violated the ADA by constructively discharging him and discriminating

against Plaintiff based on his disability.

        56.      Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        57.      As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress for which Plaintiff is entitled to

an award of monetary damages and other relief.



                                                    8

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 8 of 11
        58.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                         Count III:
                        Failure to Accommodate in Violation of the ADA

        59.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        60.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

        61.     Defendant was aware of Plaintiff’s disability.

        62.     Defendant failed to accommodate Plaintiff’s disability.

        63.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        64.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        65.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages

                                             Count IV:
                                Retaliation in Violation of the ADA

        66.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.




                                                   9

       Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 9 of 11
       67.     Defendant retaliated against Plaintiff for engaging in protected activity when

Plaintiff requested reasonable accommodations under the ADA by constructively discharging his

employment.

       68.     Defendant’s conduct violates the ADA.

       69.     Defendant’s discriminatory conduct in violation of the ADA has caused Plaintiff to

suffer loss of pay, benefits, and prestige.

       70.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress

entitling him to compensatory damages.

       71.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:


       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert fees); and

       c)      Award any other and further relief as this Court deems just and proper.


                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.


                                               Respectfully Submitted:


                                                  10

      Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 10 of 11
                              /s/ Gary Martoccio
                              Gary Martoccio
                              North Carolina Bar # 54125
                              Spielberger Law Group
                              4890 W. Kennedy Blvd., Ste. 950
                              Tampa, Florida 33606
                              T: (800) 965-1570
                              F: (866) 580-7499
                              Gary.Martoccio@spielbergerlawgroup.com


                              Counsel for Plaintiff




                                11

Case 3:20-cv-00298-RJC-DSC Document 1 Filed 05/27/20 Page 11 of 11
